Citation Nr: 1455591	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-05 576A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from September 1971 to December 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In December 2014, the Veteran withdrew his earlier request for a videoconference hearing before the Board.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board in December 2014 received written notification from the Veteran's authorized representative, expressing the intent of the Veteran to withdraw his appeal seeking service connection for PTSD; there is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

Regarding the claim of service connection for PTSD, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in the matter.  


Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a written statement received by the Board in December 2014, the Veteran's authorized representative indicated that it was the Veteran's intent to withdraw his appeal seeking service connection for PTSD.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed. 


ORDER

The appeal seeking service connection for PTSD is dismissed.  



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


